Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric T. King (reg. no. 44,188) on 4/1/2021.

The claims have been amended as follow:

1.    (Currently Amended) A method for information transmission comprising: 
detecting, by a terminal device, a physical downlink control channel (PDCCH), wherein the PDCCH comprises downlink control information (DCI);
determining, by the terminal device, a processing manner set, wherein the processing manner set comprises a plurality of possible DCI formats and a plurality of processing manners, wherein each possible DCI format corresponds to a processing manner, wherein the determining the processing manner set includes searching, by the terminal device, a mapping table based on the plurality of possible DCI formats, and determining the plurality of processing manners comprised in a descrambling manner set and that correspond to the plurality of possible DCI formats, wherein the mapping 
decoding, by the terminal device, the PDCCH by sequentially using the possible DCI formats and the corresponding processing manners in the processing manner set[[.]],
wherein the processing manner comprises:
descrambling, by using the sequence that corresponds to the format of the DCI that corresponds to the processing manner, all or some of frozen bits used in polar code decoding on the PDCCH; or
performing bit de-reordering or de-resetting that corresponds to the format of the DCI that corresponds to the processing manner on all or some of frozen bits used in polar code decoding on the PDCCH.

2.    (original) The method according to claim 1, wherein the processing manner comprises:
descrambling a cyclic redundancy check (CRC) code of the DCI by using a sequence related to a format of the DCI that corresponds to the processing manner; or
performing bit de-reordering or de-resetting that corresponds to a format of the DCI that corresponds to the processing manner on all or a part of the CRC code of the DCI.

3.    (original)    The method according to claim 1, wherein the processing manner
comprises:

performing bit de-reordering or de-resetting that corresponds to the format of the DCI that corresponds to the processing manner on all or a part of the RNTI of the DCI, and descrambling a CRC code of the DCI by using the processed RNTI.

4.    (Canceled)

5.    (Canceled)

6.    (Currently Amended) A network device comprising: 
a processor; and
a memory that stores a program to be executed by the processor, the processor configured to:
generate downlink control information (DCI);
determine a corresponding processing manner based on a format of the DCI; 
search a mapping table based on the format of the DCI to determine the corresponding processing manner, including determining the plurality of processing manners comprised in a descrambling manner set and that correspond to the plurality of possible DCI formats, wherein the mapping table is stored by the network device and a terminal device separately before the network device sends the PDCCH; 

send the processed DCI over a physical downlink control channel (PDCCH)[[.]],
wherein the processor is further configured to:
scramble, by using a sequence that corresponds to the format of the DCI, all or some of frozen bits used in polar code encoding on the DCI; or
perform bit reordering or resetting that corresponds to the format of the DCI on all or some of frozen bits used in polar code encoding on the DCI.

7.    (original) The network device according to claim 6, wherein the processor is further configured to:
scramble a cyclic redundancy check (CRC) code of the DCI using a sequence that corresponds to the format of the DCI; or
perform bit reordering or resetting that corresponds to the format of the DCI on all or a part of the CRC code of the DCI.

8. (original) The network device according to claim 6, wherein the processor is further configured to:
scramble a radio network temporary identifier (RNTI) of the DCI by using a sequence that corresponds to the format of the DCI; or


9.    (Canceled)

10.    (Canceled)

11.    (Currently Amended)    A terminal device comprising:
a processor; and
a memory that stores a program to be executed by the processor, the processor configured to:
detect a physical downlink control channel (PDCCH), wherein the PDCCH comprises downlink control information (DCI);
determine a processing manner set, wherein the processing manner set comprises a plurality of possible DCI formats and a plurality of processing manners, wherein each possible DCI format corresponds to a processing manner, wherein determining the processing manner set includes searching a mapping table based on the plurality of possible DCI formats, and determining the plurality of processing manners comprised in a descrambling manner set and that correspond to the plurality of 
decode the PDCCH by sequentially using the possible DCI formats and the corresponding processing manners in the processing manner set[[.]],
wherein the processor is further configured to:
descramble, by using the sequence that corresponds to the format of the DCI that corresponds to the processing manner, all or some of frozen bits used in polar code decoding on the PDCCH; or
perform bit de-reordering or de-resetting that corresponds to the format of the DCI that corresponds to the processing manner on all or some of frozen bits used in polar code decoding on the PDCCH.

12. (Previously presented) The terminal device according to claim 11, wherein the processor is further configured to:
descramble a cyclic redundancy check (CRC) code of the DCI by using a sequence related to a format of the DCI that corresponds to the processing manner; or 
perform bit de-reordering or de-resetting that corresponds to a format of the DCI that corresponds to the processing manner on all or a part of the CRC code of the DCI.

13. (Previously presented) The terminal device according to claim 11, wherein the processor is further configured to:

descramble a radio network temporary identifier (RNTI) of the DCI by using a sequence that corresponds to a format of the DCI that corresponds to the processing manner; or
perform bit de-reordering or de-resetting that corresponds to a format of the DCI that corresponds to the processing manner on all or a part of the RNTI of the DCI, and descramble the CRC code of the DCI by using the processed RNTI.

14. (Canceled)

15. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 6 and 11 are allowable because the prior art fail to teach or render obvious to claim limitation: 
“determining, by the terminal device, a processing manner set, wherein the processing manner set comprises a plurality of possible DCI formats and a plurality of processing manners, wherein each possible DCI format corresponds to a processing manner, wherein the determining the processing manner set includes searching, by the terminal device, a mapping table based on the plurality of possible DCI formats, and , wherein the processing manner comprises: descrambling, by using the sequence that corresponds to the format of the DCI that corresponds to the processing manner, all or some of frozen bits used in polar code decoding on the PDCCH; or performing bit de-reordering or de-resetting that corresponds to the format of the DCI that corresponds to the processing manner on all or some of frozen bits used in polar code decoding on the PDCCH.”

Lindoff et al. US20180317234A1 with Priority to US201662421633P filed on 2016-11-14, in para. [0008 & 0047 & 0051] teaches wireless device blindly tries to decode the control channel, e.g. PDCCH, by assuming the set of possible DCI formats allowed for the DL monitoring BW, possible in combination with possible code rates to be used for respective DCI format. However, the prior art fails to teach the claim limitation cited above.

Chen et al. US10548124B2  teaches in FIG. 8 and a reasonable number of blind decodes (i.e., restricting the set of possible DCI formats and/or the set of possible DCI sizes associated with at least one of the first physical carrier or the second physical carrier when a downlink control transmission is used to schedule transmissions on a different physical carrier). However, the prior art fails to teach the claim limitation cited above.

Tabet et al. US 20160073339 A1 in para. [0124] teaches determining the DCI format based on the indication may include the base station performing selecting one DCI format from a plurality of possible DCI formats, where the selected DCI format may be a smallest DCI format that supports a determined transmission mode or an equivalent transmission mode. In some embodiments, the determined DCI format may be one of format 0, 1A, 1B, or 2. However, the prior art fails to teach the claim limitation cited above.



Liang et al. US 20160249337 A1 in para. [0192] teaches the UE performs DCI format detection in the common search space, the UE performs DCI format blind detection, and acquires a decoded DCI format including a CRC according to a possible size of a DCI format sent in the common search space. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-3, 6-8 and 11-13 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/06/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claims 7-8 has been withdrawn.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468